Citation Nr: 0712724	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  00-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to April 
1956.  He also had a period of service from June 1964 to May 
1965, and was separated therefrom by the service department 
with an undesirable discharge.  That discharge was upgraded 
to a general discharge by action of the Army Discharge Review 
Board in September 1965.  See 38 C.F.R. § 3.12(f) (2006).  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2006, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  The 
purpose of such remand was to permit the AMC to verify a 
claimed period of additional service and to obtain any 
medical records relating thereto.  Following the completion 
of the requested actions, the case was returned to the Board 
for further review.  

The issue of the propriety of the creation of an overpayment 
of VA compensation totaling $20,362.61, is addressed in the 
remand portion of this document.  Such remand is to the RO 
through the AMC.  


FINDINGS OF FACT

1.  Service medical records indicate that treatment was 
received on a total of three occasions for low back strain 
while the veteran was on active duty, but otherwise document 
no other complaint or finding involving a low back disorder; 
arthritis of the low back is not shown within one year 
following either discharge from service.  

2.  The veteran's May 1965 separation examination from his 
second and final period of service was negative for any 
findings relating to a low back disability; there is no post-
service medical evidence of a low back disorder until more 
than 33 years subsequent to the veteran's last discharge from 
military service.  

3.  A low back disorder involving mechanical low back pain 
and arthritis of the lumbar spine is currently shown, but 
there is no competent evidence that suggests a nexus between 
the veteran's current low back disability and any remote 
incident of or finding recorded during service.


CONCLUSION OF LAW

A low back disorder was neither incurred in nor aggravated by 
military service, nor may arthritis of the lumbar spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded most recently by the 
Board in January 2006, with additional remand action having 
been entered in December 2003.  All of the actions previously 
sought by the Board through its prior development requests 
appear to have been completed in full as directed, and 
neither the veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the veteran's 
claims for service connection for a low back disorder, notice 
of what part of that evidence is to be provided by him, and 
notice of what part VA will attempt to obtain for the veteran 
were furnished in the RO's letter of August 2001 and the 
AMC's letter of February 2004 to him.  Notice to the veteran 
of the holding in Dingess/Hartman was provided through the 
AMC's May 2006 letter.  The foregoing notifications advised 
the veteran to submit all pertinent evidence in his 
possession for review by VA.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, VCAA notice was not issued by VA prior to RO's initial 
adjudication of the claim at issue; however, it is evident 
that the veteran's claim for service connection was 
readjudicated by VA after full VCAA notice was furnished.  
See Supplemental Statement of the Case (SSOC) issued in 
October 2006; Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of a notification defect). 

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service medical 
records, as well as examination and treatment records 
compiled by VA medical personnel during postservice years.  
No VA medical examination has been afforded specifically with 
respect to this claim for service connection, and none is 
warranted.  In this regard, notice is taken that, while there 
is a showing of current disability involving the low back, 
the veteran has not presented any evidence of a nexus or link 
between his currently shown low back disability and his 
military service.  There is ample competent evidence of 
record to render an appellate decision.  While the veteran 
was treated for low back pain during service, in view of the 
number of years that elapsed between his normal separation 
examination and the earliest post-service demonstration of a 
low back disability and the absence of competent evidence 
suggesting a nexus between his low back disorder and any 
incident of service, there is no duty to afford the veteran 
another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Claim for Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served 90 days or more during a 
period of war, or during peacetime after December 31, 1946, 
and a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of 
inservice incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The record does not indicate, nor does the veteran so 
contend, that he engaged in combat with the enemy during his 
period of military service.  As such, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not for application in this 
matter.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).

Service medical records indicate that, in September 1954, the 
veteran sought medical assistance for a complaint of back 
pain of 18 months' duration.  At that time, he reported that, 
six months prior thereto, he had twisted his low back while 
performing calisthenics.  Clinical examination of the low 
back was found to be normal and X-rays disclosed no acquired 
low back abnormality.  The impression was recorded as a low 
back strain.  In February 1956, the veteran complained of 
intermittent pains across the base of his spine for a period 
of two years.  X-rays at that time were found to be negative.  
The diagnosis was disc syndrome.  No other low back complaint 
or finding is documented by service medical records during 
the remainder of the veteran's initial period of service and 
none was shown at the time of a separation medical 
examination in April 1956.  

An enlistment medical examination in June 1964 was negative 
for any complaints or findings of a low back disorder.  
Medical attention was sought by the veteran in May 1965 for a 
complaint that his back hurt.  The impression was of low back 
pain.  No pertinent complaints, findings, or diagnoses 
referable to the low back were identified on a separation 
medical examination conducted seven days later in May 1965.  

There is no showing of arthritis of the veteran's lower spine 
during the one-year period immediately following his 
discharges from service in April 1956 and May 1965, 
respectively.  

After service, the record does not identify the existence of 
a low back disorder until the conduct of a VA medical 
examination in February 1999, when a diagnosis of mechanical 
low back pain was recorded.  X-rays at that time revealed 
moderate lumbar spondylosis, as well as disc space narrowing 
at L5-S1 and traction osteophytes from L-5 through S-1.  It 
was then reported by the veteran that he had lifted a heavy 
object in service, the nature of which he could not remember, 
with occasional low back pain occurring since that time.  

In this instance, there is evidence that the veteran 
experienced episodic low back complaints while he was in 
service and that he now has mechanical low back pain with 
arthritic involvement of his lumbar spine.  While the veteran 
avers that his inservice back complaints are indicative of a 
showing of chronic disability, corroboration of the claimed 
chronicity is absent, as there is no inservice documentation 
of low back complaints or findings beyond the three isolated 
instances identified above in detail, or verification by way 
of a showing that back-related medical treatment was sought 
or received during the more than 33 year period that followed 
the veteran's last service separation in May 1965.  With 
respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  To the extent that the veteran is 
now contending that he had problems continually after 
service, his contentions are outweighed by the negative post-
service medical evidence.  Id.  Moreover, there is lacking 
competent evidence of a nexus between current disability of 
the veteran's low back and his periods of service.  On that 
basis, the veteran's claim must fail.  Hickson, supra.  

It is also pointed out that, while the veteran himself 
reports a nexus between his in-service back strain and 
current disability of the low back, he is not shown to be in 
possession of the requisite medical background or training as 
to render competent the opinion he offers as to the etiology 
of his current low back disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  As stated above, no medical 
professional is shown to link the veteran's claimed low back 
disorder to his military service.  

The Board notes that, inasmuch as a preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application in this instance.  
38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.


REMAND

In April 2006, VA advised the veteran that he had been 
overpaid VA compensation benefits in the amount of 
$20,362.61, and that such overpayment was to be recouped 
through the withholding of future VA compensation, beginning 
in July 2006.  Received by the RO in May 2006 was the 
veteran's notice of disagreement with the propriety of the 
creation of the claimed overpayment and the planned 
withholding of his future VA compensation benefits.  No 
further action by VA relating to this matter is indicated, 
and inasmuch as no statement of the case is shown to have 
been issued in response to the veteran's disagreement, remand 
per Manlincon v. West, 12 Vet. App. 238 (1999), is required.  

Accordingly, this matter is REMANDED for the following:  

If a statement of the case has not 
already been issue with respect to the 
creation of an overpayment of VA 
compensation benefits totaling $20,362.61 
and its recovery by withholding of future 
payments, then the AMC or RO should 
prepare and furnish to the veteran and 
his representative with an appropriate 
statement of the case as to such matter.  
The veteran is hereby advised that, if he 
wishes to perfect an appeal and ensure 
subsequent review of the matter by the 
Board, he must timely submit a 
substantive appeal within the period 
prescribed by law.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of these actions by the actions herein requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


